Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to amendment filed on 03/21/2022. Claims 1, 13 and 14 are amended. Claims 1-14 are pending examination.
	

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 13 is/are drawn to method (i.e., a process), claim(s) 1 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 14 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 13, and 14 is/are drawn to one of the statutory categories of invention.
Claims 1-14 are directed to transmitting a benefit based on behavior characteristics during the length of stay at the airport. Specifically, the claims recite acquire a time at which a user who is scheduled to board an aircraft has arrived at an airport; calculate a length of stay based on the time at which the user has arrived at the airport and a scheduled boarding time of the aircraft on which the user is scheduled to board and generate length of stay information including the length of stay; estimate a behavioral characteristic of the user based on the generated length of stay information and a behavioral characteristic table in which length of stay information and behavioral characteristics of a user at the airport are stored in association with each other; refer to a benefit information table in which the behavioral characteristic and one or more pieces of benefit information to be distributed are stored in association with each other and determine the benefit information to be distributed to the user based on the estimated behavioral characteristic; and transmit the benefit information determined by the benefit determination unit to a terminal apparatus carried by the user; wherein the benefit information transmitted meets needs of the user in that the benefit information is associated with a length of time the user has before being scheduled to board, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and  Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as memory, processor, acquisition unit, generation unit, estimation unit, determination unit, transmission unit, non-transitory computer readable medium merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the memory, processor, acquisition unit, generation unit, estimation unit, determination unit, transmission unit, non-transitory computer readable medium perform(s) the steps or functions of acquire a time at which a user who is scheduled to board an aircraft has arrived at an airport; calculate a length of stay based on the time at which the user has arrived at the airport and a scheduled boarding time of the aircraft on which the user is scheduled to board and generate length of stay information including the length of stay; estimate a behavioral characteristic of the user based on the generated length of stay information and a behavioral characteristic table in which length of stay information and behavioral characteristics of a user at the airport are stored in association with each other; refer to a benefit information table in which the behavioral characteristic and one or more pieces of benefit information to be distributed are stored in association with each other and determine the benefit information to be distributed to the user based on the estimated behavioral characteristic; and transmit the benefit information determined by the benefit determination unit to a terminal apparatus carried by the user; wherein the benefit information transmitted meets needs of the user in that the benefit information is associated with a length of time the user has before being scheduled to board. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a memory, processor, acquisition unit, generation unit, estimation unit, determination unit, transmission unit, non-transitory computer readable medium to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of transmitting a benefit based on behavior characteristics during the length of stay at the airport. As discussed above, taking the claim elements separately, the memory, processor, acquisition unit, generation unit, estimation unit, determination unit, transmission unit, non-transitory computer readable medium perform(s) the steps or functions of acquire a time at which a user who is scheduled to board an aircraft has arrived at an airport; calculate a length of stay based on the time at which the user has arrived at the airport and a scheduled boarding time of the aircraft on which the user is scheduled to board and generate length of stay information including the length of stay; estimate a behavioral characteristic of the user based on the generated length of stay information and a behavioral characteristic table in which length of stay information and behavioral characteristics of a user at the airport are stored in association with each other; refer to a benefit information table in which the behavioral characteristic and one or more pieces of benefit information to be distributed are stored in association with each other and determine the benefit information to be distributed to the user based on the estimated behavioral characteristic; and transmit the benefit information determined by the benefit determination unit to a terminal apparatus carried by the user; wherein the benefit information transmitted meets needs of the user in that the benefit information is associated with a length of time the user has before being scheduled to board. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transmitting a benefit based on behavior characteristics during the length of stay at the airport. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 2-12 further describe the abstract idea of transmitting a benefit based on behavior characteristics during the length of stay at the airport. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.


3.	The prior art of record does not teach neither singly nor in combination the limitations of claims 1-14.

NPL Reference
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “TRENDS IN AIRPORT MARKETING SHOW INCREDIBLE VALUE BEING UNLOCKED IN AIRPORTS” describes “Airports have traditionally been stale transit hubs, places to be tolerated on the way from A to B. However, things began to shift in the last decade as the organizations running these spaces began to realize the great opportunities inherent to a captive audience. The scale of airports also began to change over the same period, with the emergence of superhubs that functioned simultaneously as regional hubs and shining showpieces for local governments. See Changi Ariport and Dubai International, two airports that have become thriving aviation hubs in addition to large contributors of income for their respective nations. As air traffic increases, so will competition from neighboring airports, cities and regions. When a customer has the world to choose from, it can be a challenge to compete. But as airports such as Singapore's Changi have shown, there is value in becoming not just a way station but a stand-alone destination. The report identifies seven current trends in the airport marketing ecosystem. Altogether, these trends underlie the continuing necessity for airports to forge their own identities.”.

	
Pertinent Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference#WO2018116971A1 teaches similar invention which describes If there is no delay in step A6, as shown in FIG. 5, the notification unit 18 determines whether or not the boarding person has arrived at the airport (step A8). If the boarding person has not arrived at the airport, the notification unit 18 calculates the departure time of the boarding person and notifies the terminal device 30 as described above (step A9). In step A9, as described above, the notification unit 18 notifies the departure time corrected according to the congestion status of the airport. In the present embodiment, in step A9, the notification unit 18 notifies the terminal device 30 of the boarding gate used by the aircraft scheduled to board along with the departure time. Furthermore, when the boarding port notified once is changed, the notification unit 18 notifies the terminal device 30 of the boarding port after the change.

Response to Arguments
4.	Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive. 
A.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong One, Step 2A Prong Two, and Step 2B.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of transmitting a benefit based on behavior characteristics during the length of stay at the airport which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to transmitting a benefit based on behavior characteristics during the length of stay at the airport does not add technical improvement to the abstract idea. The recitations to “memory, processor, acquisition unit, generation unit, estimation unit, determination unit, transmission unit, non-transitory computer readable medium” perform(s) the steps or functions of acquire a time at which a user who is scheduled to board an aircraft has arrived at an airport; calculate a length of stay based on the time at which the user has arrived at the airport and a scheduled boarding time of the aircraft on which the user is scheduled to board and generate length of stay information including the length of stay; estimate a behavioral characteristic of the user based on the generated length of stay information and a behavioral characteristic table in which length of stay information and behavioral characteristics of a user at the airport are stored in association with each other; refer to a benefit information table in which the behavioral characteristic and one or more pieces of benefit information to be distributed are stored in association with each other and determine the benefit information to be distributed to the user based on the estimated behavioral characteristic; and transmit the benefit information determined by the benefit determination unit to a terminal apparatus carried by the user; wherein the benefit information transmitted meets needs of the user in that the benefit information is associated with a length of time the user has before being scheduled to board. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to transmitting a benefit based on behavior characteristics during the length of stay at the airport does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “memory, processor, acquisition unit, generation unit, estimation unit, determination unit, transmission unit, non-transitory computer readable medium” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transmitting a benefit based on behavior characteristics during the length of stay at the airport. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621